NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VITALY E. PILKIN,                               No. 21-16346

                Plaintiff-Appellant,            D.C. No. 4:21-cv-01483-DMR

 v.
                                                MEMORANDUM*
GOOGLE LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Donna M. Ryu, Magistrate Judge, Presiding**

                            Submitted April 11, 2022***

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Vitaly E. Pilkin appeals pro se from the district court’s judgment dismissing

his action alleging copyright infringement. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003). We

affirm.

      The district court properly dismissed Pilkin’s action because even if Pilkin’s

disputed narrative may be protected by copyright, the ideas and processes it

describes are not. See 17 U.S.C. § 102(b) (listing copyright protection exclusions,

including any procedure, process, concept, or system, regardless of the form in

which it is described, explained, illustrated, or embodied in such work); Bikram’s

Yoga Coll. of India, L.P. v. Evolation Yoga, LLC, 803 F.3d 1032, 1038 (9th Cir.

2015) (“[C]opyright for a work describing how to perform a process does not

extend to the process itself.”).

      AFFIRMED.




                                         2                                     21-16346